        Case: 3:20-cv-00708-bbc Document #: 8 Filed: 10/08/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
DAVID J. LOVELAND,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 20-cv-708-bbc
              v.

DR. HOFFMAN, RN MARYAH MARTIN,
RN ELIZABETH SUTHERLAND, JAMES GREER,
HSU MANAGER HUENKE AND CO II RICK,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff David J. Loveland has filed a civil action under 42 U.S.C. § 1983,

contending that health care and security staff at New Lisbon Correctional Institution failed

to provide him proper treatment for his high blood pressure. His complaint is before the

court for screening under 28 U.S.C. § 1915A, to determine whether it is frivolous, malicious,

fails to state a claim upon which relief may be granted or seeks monetary relief from a

defendant who is immune from such relief. As explained below, plaintiff’s allegations do not

state a constitutional claim against any defendant. Therefore, this case will be dismissed.

       In his amended complaint, plaintiff alleges the following facts.



                                ALLEGATIONS OF FACT

       Plaintiff David J. Loveland is a prisoner at New Lisbon Correctional Institution. He

takes medication for high blood pressure.        On May 19, 2020, defendant Elizabeth

Sutherland, a nurse, assessed plaintiff in the health services unit on three occasions while



                                             1
        Case: 3:20-cv-00708-bbc Document #: 8 Filed: 10/08/20 Page 2 of 5




distributing medications to him. Plaintiff’s blood pressure was elevated during all three

medication passes, so Sutherland contacted defendant Dr. Hoffman, the prison physician.

Hoffman told Sutherland to have plaintiff taken an extra metoprolol tartrate tablet. When

plaintiff returned to his housing unit, he took an extra metoprolol tablet, even though the

blister pack stated that he was supposed to take only one tablet per day.

       By the time plaintiff returned to the health services unit for evening medication pass,

he was experiencing a headache, difficulty breathing, pain, impaired vision, dizziness,

swelling and reddened eyes and skin. Nursing staff assessed him and directed that he be

taken to the local emergency room. (Plaintiff’s complaint does not include any allegations

about what treatment he received at the hospital.)

       After plaintiff returned to the prison on May 20, 2020, he was placed in quarantine.

(Plaintiff does not say why he was placed in quarantine.) Because he was in quarantine,

plaintiff did not received his blood pressure medication at the time he normally received it.

He told staff that he needed his blood pressure medication right away, but the medications

were delayed. Plaintiff experienced headaches and high blood pressure as a result of the

delay. At some point on May 20, plaintiff was taken to the health services unit to be

assessed by Dr. Hoffman. During the exam, Hoffman told plaintiff to “quit faking.”

Defendant Maryah Martin was present. After plaintiff was assessed by Hoffman, defendant

Rick, a correctional officer, gave plaintiff’s medications to him.

       Plaintiff later filed an inmate complaint complaining about the medical care he

received from Dr. Hoffman.



                                              2
          Case: 3:20-cv-00708-bbc Document #: 8 Filed: 10/08/20 Page 3 of 5




                                          OPINION

         Plaintiff says that he wants to sue all defendants under the Eighth Amendment and

state law. The Eighth Amendment’s prohibition on cruel and unusual punishment prohibits

prison officials from acting with “deliberate indifference” to prisoners’ serious medical needs.

Estelle v. Gamble, 429 U.S. 97, 103-04 (1976); Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir.

2014). A prisoner states an Eighth Amendment claim based on deficient medical care by

alleging that (1) he has an objectively serious medical condition; (2) defendants knew he had

a serious medical condition that required treatment; and (3) defendants disregarded his

serious medical condition by failing to take reasonable measures to address it. Arnett v.

Webster, 658 F.3d 742, 750 (7th Cir. 2011); Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir.

1997).

         Plaintiff’s allegations suggest that his high blood pressure was a serious medical

condition, and that some of the defendants were aware of plaintiff’s condition. However,

plaintiff’s allegations do not suggest that any defendant acted with deliberate indifference

to his high blood pressure or any other serious medical need. Nurse Sutherland was

concerned about plaintiff’s high blood pressure and asked Dr. Hoffman for advice. Hoffman

directed plaintiff to take an extra dose of metoprolol, and Sutherland relayed Hoffman’s

order to plaintiff. Sutherland actions show that she did not ignore plaintiff’s medical needs.

In addition, as a nurse, Sutherland could not override a doctor’s medical prescription, and

plaintiff has provided no reason to think that Sutherland thought that the extra dose of

metaprolol would harm plaintiff.



                                               3
        Case: 3:20-cv-00708-bbc Document #: 8 Filed: 10/08/20 Page 4 of 5




       As for Dr. Hoffman, plaintiff’s allegations do not suggest that Hoffman intended to

harm plaintiff by ordering the extra dose of metoprolol, that Hoffman thought it likely that

plaintiff would suffer serious side effects from the extra dose or even that Hoffman had

reason to believe that plaintiff would be harmed by the extra dose. Rather, plaintiff’s

allegations suggest that Hoffman knew that plaintiff had taken one dose of metoprolol

already, and thought that an extra dose would help plaintiff’s condition. These allegations

do not support a claim of deliberate indifference.

       Plaintiff’s allegation that Hoffman told him to “quit faking” during an examination

also does not state a constitutional claim against Hoffman. Plaintiff does not say that

Hoffman denied him treatment during this visit or otherwise harmed him in any way.

Instead, he alleges that he received his medications as a result of the visit.

       Plaintiff alleges that defendant Rick, a correctional officer, failed to provide him his

medications in a timely manner. However, plaintiff’s allegations do not suggest that Rick

delayed plaintiff’s medications intentionally, or even that Rick had control over when

plaintiff received his medications. Plaintiff alleges that his medications were delayed because

he was placed into quarantine in a different unit when he returned from the hospital. He

was give his medications after he was assessed by Dr. Hoffman. These allegations suggest

that CO Rick provided medications to plaintiff as soon as Rick had access to the medications

and was approved by the health services unit to provide them to plaintiff.

       Plaintiff also named Maryah Martin, a nurse, as a defendant, but the only allegation

about Martin in his complaint is that she was present during Dr. Hoffman’s examination.



                                               4
        Case: 3:20-cv-00708-bbc Document #: 8 Filed: 10/08/20 Page 5 of 5




This allegation is not sufficient to state a constitutional claim against Martin.

       Finally, plaintiff alleges that James Greer, the director of the Bureau of Health

Services, and Huenke, the health services unit manager, are responsible for implementing

polices that caused his injuries.      However, plaintiff does not identify any policies

implemented by Greer or Huenke that caused Dr. Hoffman to prescribe an extra dose of

metoprolol to him or that caused the delay in his receiving his medications after returning

from the hospital. Instead, plaintiff’s allegations suggest that Hoffman used his medical

judgment to prescribe an extra dose of metoprolol to plaintiff, and that plaintiff’s

medications were delayed because he was quarantined and needed to be examined by a

doctor. For all of these reasons, plaintiff’s allegations are not sufficient to state a federal

claim against any defendant.



                                           ORDER

       IT IS ORDERED that plaintiff David J. Loveland’s complaint is DISMISSED for

failure to state a federal claim upon which relief may be granted. A strike shall be recorded

under 28 U.S.C. § 1915(g).



       Entered this 8th day of October, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge


                                              5
